 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA,                                Case No.: 2:17-cr-00110-APG-DJA

 4           Plaintiff                                   ORDER FOR BRIEFING SCHEDULE
                                                                ON FORFEITURE
 5 v.

 6 PHILLIP D. HURBACE, LARRY
   ANTHONY McDANIEL, SYLVIANE
 7 DELLA WHITMORE,

 8           Defendants

 9         After the jury returned its verdicts, the parties stipulated to have me decide the related

10 forfeiture issues instead of the jury.

11         I HEREBY ORDER the parties to confer about whether an agreement can be reached

12 regarding forfeiture. If no agreement is reached, the Government may file a motion for forfeiture

13 by July 16, 2021. The defendants may file oppositions to the motion by July 30, 2021. The

14 Government may file a reply by August 10, 2021. All briefs are limited to six pages.

15         Dated: June 30, 2021.

16
                                                          ANDREW P. GORDON
17                                                        UNITED STATES DISTRICT JUDGE

18

19

20

21

22

23
